ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW having been filed on May 16, 2000, by Kermit Boyd, pro se, d.b.a. Gerald Lambert Rodeo Club from an Order filed on April 18, 2000, following a bench trial, the Honorable Barry Bighorn, presiding, and good cause appearing therefore, this Court finds:
1. Appellant requests review based upon three (3) separate grounds, to wit:
*222A. The Tribal Court lacked subject matter jurisdiction inasmuch as the rodeo event, which is the subject of the alleged contract, took place in Culbertson, MT., which is outside the exterior boundaries of the Fort Peck Indian Reservation.
B. The alleged contract between plaintiff and defendant was not in writing.
C. There was no contract between plaintiff and defendant, because plaintiff “did in fact take it and have the rodeo himself, even submitting the application to the N.R.A. in Billings, MT.”
2. Subject matter jurisdiction does not depend solely on where a contract is to be performed. Title II CCOJ 2000 S 107: 108. The complaint fails to establish the residence of either the plaintiff, or the defendant, however, a copy of a previous complaint involving these same parties appears in the trie. In the previous complaint, which plaintiff filed pro se, the residence of plaintiff was listed as Fort Kipp, MT., and the residence of the defendant was listed as Brockton, MT. Both Fort Kipp and Brockton are within the exterior-boundaries of the Fort Peck Reservation. No objection was raised as to the subject’ matter jurisdiction of the court prior to, or during, the trial. Further, it is noted that defendant was served with a copy of the order, from which this petition is taken, at a Post Office Box 62, Brockton, MT.59213.
IT IS NOW THEREFOR THE ORDER OF THIS COURT THAT:
1. Based upon the papers filed by Appellant, this Court could not determine any legal basis upon which to review the lower court judgment, therefore, the Appeal is denied.
2. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Appeal, are herewith restored and shall be given full force and effect without further delay